UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Bard Holding, Inc. (Name of Registrant) Delaware 27-1330198 (State or otherjurisdiction of incorporationor organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer IdentificationNumber) 1167 Bridge Street, Philadelphia, PA, 19124 (Address and telephone number of registrant's principal executive offices and principal place of business) Howard L. Bobb President and Chief Executive Officer 1167 Bridge Street Philadelphia, PA 19124 (215) 825-8593 (Name, address, and telephone number of agent for service) Please send correspondence to: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 323-799-1342 FAX: (888) 316-7320 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Shares to be Registered Fee Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Common Stock, $.001 parvalue 10,000,000 shares $ $ $ Total 10,000,000 shares $ $ $ (1) Registration fee has been paid via Fedwire. (2) This is the initial public offering and no current trading market exists for our stock. (3) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c). (4)Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 SUBJECT TO COMPLETION, DATED May 20, 2010 PRELIMINARY PROSPECTUS Bard Holding Inc. 10,000,000 Shares of Common Stock Price per share: $1.00 Total cash proceeds if all shares are sold: $10,000,000 This is our initial public offering. We are offering up to 10,000,000 shares of our common stock at a price of $1.00 per share. We will offer the shares ourselves and do not plan to use underwriters or pay any commissions. The shares will be offered and sold by our officers. There is no trading market for our common stock. The offering is being conducted on a self-underwritten, best effort basis. This is a no minimum offering. Accordingly, as shares are sold, we will use the money raised for our business. Our officers and/or directors will attempt to sell the shares. This Prospectus will permit our officers and/or directors to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell. Our officers and directors will sell the shares. In offering the securities on our behalf, they will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. We intend to open a standard, non-interest bearing, bank checking account to be used only for the deposit of funds received from the sale of the shares in this offering. The shares will be offered at a price of $1.00 per share for a period of three hundred and sixty five (365) days from the effective date of this prospectus, unless extended by our board of directors for an additional one hundred eighty (180) days. The information in this prospectus is not complete and may be changed. We may not sell our shares until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell our shares, and it is not soliciting an offer to buy our shares in any state where the offer or sale is not permitted. The purchase of our shares involves substantial risk. See “Risk Factors” beginning on page for a discussion of risks to consider before purchasing our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE SUBJECT TO CHANGE. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. THE DATE OF THIS PROSPECTUS IS MAY 20, 2010 3 Table of Contents Pages Prospectus Summary 1 Risk Factors 5 Special Note Regarding Forward-Looking Information 12 Capitalization 12 Use of Proceeds 13 Determination of Offering Price 14 Dilution 14 Plan of Distribution and Terms of the Offering 17 Legal Proceedings 18 Security Ownership of Certain Beneficial Owners and Management 18 Description of Securities 20 Interest of Named Experts and Counsel 23 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 23 Description of Business 23 Reports to Stockholders 48 Management’s Discussion and Analysis of Financial Condition 48 Facilities 51 Certain Relationships and Related Party Transactions 51 Market for Common Equity and Related Stockholders Matters 53 Dividends 55 Director, Executive Officers, Promoters and Control Persons 55 Executive Compensation 61 Shares Eligible for Future Sale 63 Index to Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheets (audited) F-2 Statement of Operations (audited) F-3 Statement of Stockholders’ Equity (audited) F-4 Statement of Cash Flows (audited) F-5 Notes to Financial Statements F-6 – F-9 Balance Sheets (unaudited) F-10 Statement of Operations (unaudited) F-11 Statement of Stockholders’ Equity (unaudited) F-12 Statement of Cash Flows (unaudited) F-13 Notes to Unaudited Financial Statements F-14 – F-18 4 Prospectus Summary This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to “we,” “our,” “us,” “Bard Holding,” and “BH” refer to Bard Holding Inc. We are not a blank check company and do not consider ourselves to be a blank check company as we: · Have a specific business plan. We have provided a detailed plan for the next twelve (12) months throughout our Prospectus. · We have no intention of entering into a reverse merger with any entity in an unrelated industry in the future. Bard Holding, Inc. (the “Company” or “BH”) is a development stage company incorporated in the State of Delaware in November 2009. The Company plans on building the first full composite algae based biodiesel plant in the northeast region of the United States.The composite facility design has two primary components, (1) a photo-bioreactor based algae cultivation, harvesting and extraction plant, and (2) a multi-feedstock solvent extraction/biodiesel production facility. A commercial algae pilot plant is currently being constructed and will serve as the model for the full scale algae plant. The pilot plant is designed with a capacity of 1.2 million gallons of algae oil per annum. A diagram and photo of the prototype for the pilot plant has been filed with the registration statement. Both the facilities (algae pilot plant and solvent extraction/biodiesel plant) are located at the Keystone Industrial Port Complex (KIPC), Fairless Hills in the Commonwealth of Pennsylvania. We have not commenced revenue-generating activities at this time but there will be some revenue generation after completion of the commercial scale algae pilot plant. Our current day-to-day operations are broken down into three main activities: 1. Design, development and construction of commercial algae pilot plant 2. Planning and negotiating with contractors, suppliers, engineering firms for all matters related to the solvent extraction/biodiesel production facility 3. Funding activities 1. In design , development and construction of the algae pilot plant the daily activities consist of the following:- - Securing general construction permit from Fairless Hills township for the algae pilot plant - Signed lease agreement with US Steel Real Estate for a 3,600 square foot building for the pilot plant. A copy of the lease agreement (algae pilot plant) and pictures are filed as exhibit with the registration statement. - Negotiating price and delivery and installation dates for pilot plant tubing, pumps, storage tanks, centrifuge, ultrasound equipment, and small scale biodiesel production equipment. A copy of the purchase agreement (Algae oil extraction system) from Wisconsin Biofuels LLC is filed as exhibit with the registration statement. - In conjunction with Mr. Jay Ort, an expert in the field of Algae production and its uses, the Company is analyzing all stages of the algae production process with the goal of increased algae growth rates and process optimization - Systems are being designed to capture carbon dioxide and transport it to the site of the pilot plant . - Systems are being designed to obtain, mix, and test the requisite waste water necessary for adequate growth. - Speaking and negotiating contracts with the local township for utilizing the city's waste water treatment plant. - We are designing methods of capturing the oxygen which is a co-product of algae oil as well as determining how best to maximize the commercialization of algae cake the other co-product. - Working closely with engineering company (Tetra-Tech) to finalize the design , prototype developed. A picture of the prototype is filed as an exhibit to the registration statement. -
